Citation Nr: 1126706	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  10-01 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement an increased rating for right fourth finger degenerative joint disease (DJD), currently rated noncompensable.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the left hip.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right knee arthritis.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee arthritis.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1962 and from March 1963 to March 1966.

These matters come before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  In that decision, the RO denied entitlement to an increased rating for right fourth finger DJD and also denied the Veteran's applications to reopen his previously denied claims for entitlement to service connection for arthritis of the knees and left hip.

The Board notes that, while the RO also denied applications to reopen other claims that had previously been denied, the Veteran in his June 2009 notice of disagreement appealed only the denials relating to the issues listed above, and the remaining claims are therefore not before the Board on this appeal.  See 38 C.F.R. § 20.201 (2010) (allowing for disagreement with specific determinations where determinations were made on several issues at the same time).


FINDINGS OF FACT

1.  The Veteran experienced pain on motion of the right fourth finger after three repetitions on examination.

2.  In a December 2006 rating decision, the RO denied the Veteran's claims of entitlement to service connection for arthritis of the left hip, right knee, and left knee.

3.  Evidence received since the December 2006 decision does not relate to the bases of the prior denials of entitlement to service connection for arthritis of the left hip, right knee, and left knee.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent for the right fourth finger DJD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5227-5010 (2010).

2.  The December 2006 decision that denied the claims of entitlement to service connection for arthritis of the knees and left hip is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

3.   Evidence received since the December 2006 decision with regard to the left hip is not new and material and reopening of the claim of entitlement to service connection for arthritis of the left hip is therefore not warranted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  Evidence received since the December 2006 decision with regard to the right knee is not new and material and reopening of the claim of entitlement to service connection for right knee arthritis is therefore not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5.  Evidence received since the December 2006 decision with regard to the left knee is not new and material and reopening of the claim of entitlement to service connection for left knee arthritis is therefore not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of an application to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  Further, VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

In a May 2008 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the increased rating claim.  In addition, the RO correctly identified the December 2006 denial and explained the basis for the prior denial of the claim for entitlement to service connection for arthritis of the knees and left hip, i.e., the absence of evidence of an in-service disease or injury, as well as the fact that the the new evidence would have to relate to this fact in order to reopen the claim.  The RO also explained how to establish entitlement to service connection generally.  Thus, the May 2008 letter complied with the first element of the general VCAA notice requirements with regard to the increased rating claim as well as the Kent notice requirements with regard to the applications to reopen.  The May 2008 letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the May 2008 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in the May 2008 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Veteran was also afforded a VA examination as to the severity of his right fourth finger DJD.  For the reasons stated below, this examination was adequate.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The increased rating claim and applications to reopen are thus ready to be considered on the merits.

Analysis

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, a uniform 10 percent rating is proper.

The STRs reflect that the Veteran fractured his right fourth finger in service.  The Veteran's right fourth finger DJD is rated pursuant to Diagnostic Codes (DCs) 5227-5010.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27.  DC 5227 is applicable to ankylosis of the ring finger and provides for only a noncompensable rating.  While the Veteran's ring finger is not ankylosed, the RO rated under DC 5227 by analogy.  38 C.F.R. § 4.20.  A Note to DC 5227 provides that consideration should also be given to whether evaluation as amputation is warranted and whether additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

DC 5010 is applicable to traumatic arthritis, which is rated as degenerative arthritis under DC 5003.  DC 5003 provides that degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved, but that, where limitation of motion is noncompensable under the appropriate diagnostic codes, a 10 percent rating is warranted where the limitation of motion is objectively confirmed.

When rating disabilities based on limitation of motion, it must also be noted that the intent of the Rating Schedule is to "recognize painful motion with joint or periarticular pathology as productive of disability," as well as to recognize that "actually painful" joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.   In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ('flare-ups') due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.40.

In this case, a 10 percent rating is warranted for the following reasons.  On the October 2008 VA examination, the Veteran described chronic pain during flare-ups which occurred with locking, which it turn occurred about two times per month.  On examination, the hand was symmetric with no obvious deformities, there was no edema, no pain with palpation, the Veteran was able to het the tips of his fingers to touch the median folds of the palms bilaterally, he could oppose the thumb to all fingers bilaterally, and grip strength was 5/5.  Significantly, however, with repetitive flexion and extension of fingers on the right hand, the Veteran complained of increased pain in the right fourth finger after more than three repetitions.  There was no loss of range of motion or additional weakness, and no locking of the finger was noted on examination.

Given that the Veteran complained of pain on motion during the examination, is competent to do so, and the Board finds his statement on examination to be credible (as, apparently, did the October 2008 VA examiner), the Board finds that the  painful motion with periarticular pathology is productive of disability, and the "actually painful" right fourth finger joint warrants a 10 percent rating as envisioned by 38 C.F.R. § 4.59.  While the highest rating  under DC 5227 is a noncompensable one, this fact does not preclude operation of 38 C.F.R. § 4.59.

The Board has considered whether a rating higher than 10 percent is warranted.  However, as reflected by the otherwise normal October 2008 examination findings, the disability at issue is not analogous to an amputation, does not result in limitation of motion of other digits, and does not otherwise interfere with the overall function of the hand.  Accordingly, a rating higher than 10 percent is not warranted under DC 5227.  Moreover, no potentially applicable diagnostic code contemplates a rating of higher than 10 percent rating for the fourth or ring finger, and, because neither ankylosis nor the functional equivalent of limitation of motion are present,  rating under other rating criteria is not appropriate.  38 C.F.R. § 4.71a.

As to consideration of referral for an extraschedular rating, such referral requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's right fourth finger DJD are fully contemplated by the applicable rating criteria.  In particular, the Board has considered not only the motion of the right fourth finger, but the effect on other digits and interference with the overall function of the hand as indicated in DC 5227and its Note, but also additional functional impairment and painful motion on repetition, which has resulted in an increased, 10 percent rating.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the October 2008 VA examination report indicated that there had been no surgeries of the finger, the Veteran rested his hand during flare-ups, his activities of daily living were independent, and he had no problems working due to the right fourth finger DJD.  Thus, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for right fourth finger DJD is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence warrants a 10 percent rating for right fourth finger DJD.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be granted to the extent indicated.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Applications to Reopen

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

In December 2006, the RO denied the Veteran's claim for entitlement to service connection for arthritis of the left hip and knees.  The Veteran was notified of this denial in a December 2006 letter, but did not appeal.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board notes that in an April 2008 letter to the RO, the Veteran indicated that he had requested copies of his records within the one year appeal period, but was unable to appeal prior to receiving these records, and requested an extension of the time to appeal the December 2006 denial.  The RO responded in its May 2008 letter that because the one year appeal period had expired prior to his April 2008 communication, it would not grant an extension of the appeal period and would consider his communication as an application to reopen.  The Veteran did not file a notice of disagreement (NOD) with the finding that his communication was not a timely NOD; consequently, the issue of the timeliness of an NOD with the December 2006 decision is not before the Board.  38 C.F.R. § 19.28 (2010) (issue of adequacy of NOD is appealable issue, but only if claimant or representative protests an adverse determination on that issue).

The evidence before the RO at the time of the December 2006 denial included the STR and post service VA and private treatment notes.  The STRs which included February 1965 notations indicating that the Veteran fell, hitting his right knee.  There was swelling with tenderness and limitation of motion.  X-rays were negative and the initial diagnosis was contusion right knee.  The Veteran was hospitalized, during which the effusion gradually subsided and he regained his range of motion.  The final diagnosis was traumatic synovitis, right knee.  There was also a December 1964 STR indicating that the Veteran had hurt his tailbone on a parachute jump and had pain on palpation of the coccyx, lower sacrum, and buttocks.  The January 1966 separation examination indicated that the lower extremities were normal, and the Veteran indicated in the report of medical history that he did not have and had never had bones, joint, or other deformity, lameness, or arthritis or rheumatism, but he also indicated that he had had, or had previously had, "trick" or locked knee.  The post service VA treatment notes included a June 1999 VA treatment note indicating the onset of left ankle pain that morning, no trauma beforehand, no history of trauma to the area, with pain starting on the anterior part of the ankle and radiating up the back of the leg to the knee, with no history of degenerative joint disease (DJD) of the ankle or knee.  There were also October and November 2005 VA treatment notes containing diagnoses of left hip DJD.  Private treatment notes related to the ankle, heart, and eyes.  The RO's December 2006 denial cited the lack of notation of arthritis in the STRs, the Veteran's separation report of medical history denying any bones, joint, or other deformity, and post service diagnosis of hip DJD.  In its December 2006 decision, the RO stated that it denied the claim because the condition neither occurred in nor was caused by service, nor was diagnosed within the one year presumptive period.  

The evidence received since the December 2006 denial includes duplicates of the above noted STRs showing the in-service right knee and back injuries and diagnoses, as well as post service VA treatment records including a left hip MRI showing left hip arthritis.  None of the Veteran's written statements, including his June 2009 NOD and January 2010 substantive appeal (in the form of a letter accepted in lieu of a VA Form 9), contained new lay evidence or specific arguments relating to the applications to reopen.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the following reasons, the Board finds that the evidence received since the December 2006 denial does not meet the low threshold for reopening.

The explicit basis of the RO's December 2006 denial was the lack of evidence of arthritis in service or within the one year presumptive period.  The evidence before the RO indicated an in-service right knee injury and treatment, with negative X-ray and diagnosis of traumatic synovitis, as well as a diagnosis of left hip arthritis.  The applications to reopen must be denied because none of the new evidence relates to any of the bases for the prior denials and the evidence could not reasonably substantiate any of the claims were they to be reopened.  As to the left hip, there was evidence of current left hip arthritis, and the added evidence showing the same diagnosis is cumulative, with none of the new evidence showing in-service hip complaints, treatment, diagnoses, or injury, manifestation within the one year presumptive period, or any nexus between current left hip arthritis and service.  As to the right knee, the STRs are duplicative and therefore not new, and none of the new evidence is other than cumulative as to the in-service right knee injury and treatment, and does not show either a current right knee disability or a nexus between any such disability and the in-service injury.  As to the left knee disability, none of the new evidence shows a current left knee disability, in-service left knee injury, complaints, treatment, or diagnoses, or any nexus between a current left knee disability and service.

As none of the new evidence relates to any basis for the prior denial of entitlement to service connection for left hip, right knee, or left knee disabilities, reopening of each claim must be denied.  See Shade, 24 Vet. App. at 118.


ORDER

A rating of 10 percent is granted for right fourth finger DJD, subject to controlling regulations governing the payment of monetary awards.  The application to reopen a claim of entitlement to service connection for arthritis of the left hip is denied.

The application to reopen a claim of entitlement to service connection for arthritis of the right knee is denied.  The application to reopen a claim of entitlement to service connection for arthritis of the left knee is denied.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


